ABRAXAS PETROLEUM CORPORATION www.abraxaspetroleum.com Exhibit 99.1 NEWS RELEASE Abraxas Announces 2012 Results SAN ANTONIO (March 15, 2013) – Abraxas Petroleum Corporation (NASDAQ:AXAS) today reported financial and operating results for the three and twelve months ended December 31, 2012. Financial and Operating Results for the Three Months ended December 31, 2012 The three months ended December 31, 2012 resulted in: · Production of 382 MBoe (4,147 Boepd) · Revenue of $19.1 million · Adjusted EBITDA(a) of $6.6 million inclusive of Raven Drilling · Adjusted Discretionary cash flow(a) of $5.2 million inclusive of Raven Drilling · Net loss of $11.9 million, or $0.13 per share · Adjusted net loss, excluding certain non-cash items and inclusive of Raven Drilling(a) of $3.2 million, or $0.03 per share (a) See reconciliation of non-GAAP financial measures below. Net loss for the three months ended December 31, 2012 was $11.9 million, or $0.13 per share, compared to a net loss of $5.3 million, or $0.06 per share, for the three months ended December 31, 2011. Adjusted net loss, excluding certain non-cash items, for the three months ended December 31, 2012 was $3.2 million, or $0.03 per share, compared to adjusted net income, excluding certain non-cash items, of $0.7 million or $0.01 per share for the quarter ended December 31, 2011. For the three months ended December 31, 2012 and 2011, adjusted net income excludes the unrealized loss on derivative contracts of $1.5 million and $6.0 million, respectively.Also excluded is a full cost impairment on Canadian assets of $6.7 million for the three months ended December 31, 2012.Included in adjusted net income for the quarter ended December 31, 2012 is the net income from our subsidiary, Raven Drilling, LLC of $0.5 million. Financial and Operating Results for the Twelve Months ended December 31, 2012 The twelve months ended December 31, 2012 resulted in: · Production of 1.4 MMBoe (3,926 Boepd), excluding Abraxas’ equity interest in Blue Eagle’s production (which was dissolved on August 31, 2012) · Production of 1.5 MMBoe (4,103 Boepd), inclusive of Abraxas’ equity interest in Blue Eagle’s production (which was dissolved on August 31, 2012) · Revenue of $68.6 million · Adjusted EBITDA(a) of $32.0 million inclusive of Raven Drilling · Adjusted Discretionary cash flow(a) of $38.9 million inclusive of Raven Drilling · Net loss of $18.8 million, or $0.20 per share · Adjusted net income, excluding certain non-cash items and inclusive of Raven Drilling(a) of $0.4 million, or $0.01 per share (a) See reconciliation of non-GAAP financial measures below. Net loss for the year ended December 31, 2012 was $18.8 million, or $0.20 per share, compared to a net income of $13.7 million, or $0.15 per share, for the year ended December 31, 2011. Adjusted net income, excluding certain non-cash items, for the year ended December 31, 2012 was $0.4 million, or $0.01 per share, compared to adjusted net income, excluding certain non-cash items, of $6.3 million or $0.07 per share for the year ended December 31, 2011. For the years ended December 31, 2012 and 2011, adjusted net income excludes the unrealized gain on derivative contracts of $2.7 million and $7.5 million, respectively.Also excluded is a full cost impairment on Canadian assets of $19.8 million for the year ended December 31, 2012.Included in adjusted net income for the year ended December 31, 2012 is the net income from our subsidiary, Raven Drilling, LLC of $2.1 million. Pursuant to SEC regulation S-X, no income is recognized for Raven Drilling, LLC. Contractual drilling services performed in connection with properties in which Abraxas holds an ownership interest cannot be recognized as income, rather it is credited to the full cost pool and recognized through lower amortization as reserves are produced. Unrealized gains or losses on derivative contracts are based on mark-to-market valuations which are non-cash in nature and may fluctuate drastically period to period.As commodity prices fluctuate, these derivative contracts are valued against current market prices at the end of each reporting period in accordance with Accounting Standards Codification 815, “Derivatives and Hedging,” as amended and interpreted, and require Abraxas to either record an unrealized gain or loss based on the calculated value difference from the previous period-end valuation.For example, NYMEX oil prices on December 31, 2011 were $98.83 per barrel compared to $91.82 on December 31, 2012; therefore, the mark-to-market valuation changed considerably period to period. Comments Bob Watson, Abraxas’ President and CEO commented, “Abraxas made great strides in 2012 improving its financial position. We reduced our outstanding borrowings by approximately $22 million by divesting our Alberta Basin properties and Nordheim Eagle Ford holdings. Although we are comfortable with our current liquidity and leverage position, we endeavor to monetize additional non-core assets and redeploy those proceeds into our core operated positions, primarily in the Bakken/Three Forks and Eagle Ford. Moreover, we are successfully executing on our plans to refocus our portfolio and drive visible growth, as evidenced by approximately 95% of our 2013 estimated capital expenditures being dedicated to our core oil development areas in the Eagle Ford and Bakken/Three Forks plays. We look forward to updating the market as we continue to deliver on our stated goals.” 18803 Meisner Drive San Antonio, Texas 78258 Phone: 210.490.4788Fax: 210.918.6675 Conference Call Abraxas Petroleum Corporation (NASDAQ:AXAS) will host its fourth quarter and full year 2012 earnings conference call at 11 AM ET on March 15, 2013. To participate in the conference call, please dial 888.680.0869 and enter the passcode 76135921.Additionally, a live listen only webcast of the conference call can be accessed under the investor relations section of the Abraxas website at www.abraxaspetroleum.com.A replay of the conference call will be available until April 12, 2013 by dialing 888.286.8010 and entering the passcode 16895316 or can be accessed under the investor relations section of the Abraxas website. Abraxas Petroleum Corporation is a San Antonio based crude oil and natural gas exploration and production company with operations across the Rocky Mountain, Mid-Continent, Permian Basin and onshore Gulf Coast regions of the United States and in the province of Alberta, Canada. Safe Harbor for forward-looking statements:Statements in this release looking forward in time involve known and unknown risks and uncertainties, which may cause Abraxas’ actual results in future periods to be materially different from any future performance suggested in this release.Such factors may include, but may not be necessarily limited to, changes in the prices received by Abraxas for crude oil and natural gas.In addition, Abraxas’ future crude oil and natural gas production is highly dependent upon Abraxas’ level of success in acquiring or finding additional reserves.Further, Abraxas operates in an industry sector where the value of securities is highly volatile and may be influenced by economic and other factors beyond Abraxas’ control.In the context of forward-looking information provided for in this release, reference is made to the discussion of risk factors detailed in Abraxas’ filings with the Securities and Exchange Commission during the past 12 months. FOR MORE INFORMATION CONTACT: Geoffrey King/Vice President – Chief Financial Officer Telephone 210.490.4788 gking@abraxaspetroleum.com www.abraxaspetroleum.com ABRAXAS PETROLEUM CORPORATION CONSOLIDATED FINANCIAL HIGHLIGHTS Three Months Ended December 31, Twelve Months Ended December 31, Financial Results (In thousands except per share data): Revenues $ Adjusted EBITDA(a) Adjusted Discretionary cash flow(a) Net income (loss) Net income (loss) per share – basic $ ) $ ) $ ) $ Adjusted net income (loss), excluding certain non-cash items(a) ) Adjusted net income (loss), excluding certain non-cashitems(a), per share – basic $ ) $ $ $ Weighted average shares outstanding – basic Production: Crude oil per day (Bopd) Natural gas per day (Mcfpd) Natural gas liquids (Bblpd) 77 Crude oil equivalent per day (Boepd) Crude oil equivalent (MBoe) Crude oil equivalent per day (Boepd) (b) Crude oil equivalent (MBoe) (b) Realized Prices, net of realized hedging activity: Crude oil ($ per Bbl) $ Natural gas ($ per Mcf) Natural gas liquids ($ per Bbl) Crude oil equivalent ($ per Boe) Expenses: Lease operating ($ per Boe) $ Production taxes (% of oil and gas revenue) % General and administrative, excluding stock-based compensation ($ per Boe) Cash interest ($ per Boe) Depreciation, depletion and amortization ($ per Boe) (a) See reconciliation of non-GAAP financial measures below. (b) Includes Abraxas’ equity interest in Blue Eagle’s production. BALANCE SHEET DATA (In thousands) December 31, 2012 December 31, 2011 Cash $ $ — Working capital (a) ) ) Property and equipment – net Total assets Long-term debt Stockholders’ equity (deficit) Common shares outstanding (a) Excludes current maturities of long-term debt and current derivative assets and liabilities. ABRAXAS PETROLEUM CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS · (In thousands except per share data) Year Ended December31, Revenues: Oil and gas production $ $ $ Other 74 7 10 Operating costs and expenses: Lease operating Production and ad valorem taxes Depreciation, depletion, and amortization Ceiling test impairment — General and administrative (including stock-based compensation of $2,091, $1,987, and $1,560) Operating income (loss) ) Other (income) expense: Interest income (4
